Appeal by the defendant from a judgment of the Supreme Court, Kings County (Goldstein, J.), rendered February 1, 1988, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress statements made by him to law enforcement authorities.
Ordered that the judgment is affirmed.
The defendant contends that the court erred by denying his motion to suppress inculpatory statements as his arrest was not predicated upon probable cause. However, the record establishes that the defendant was arrested after witnesses to the instant homicide implicated him to investigating detectives. Moreover, at least one witness identified the defendant’s photograph from a photographic array. Pursuant to these eyewitness identifications, the police clearly had probable cause to effect the defendant’s arrest (see, People v Crews, 162 AD2d 462; People v Brown, 146 AD2d 793; People v Douglas, 138 AD2d 731). Accordingly, the defendant’s inculpatory statements, which followed numerous administrations and waivers of his constitutional rights (see, People v Glasper, 160 AD2d 723), were not tainted as having been the products of an unlawful arrest.
We have reviewed the defendant’s remaining contentions and find them to be without merit. Mangano, P. J., Bracken, Sullivan and Miller, JJ., concur.